DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 requires that the starting gas source supplies a gas containing ammonia. However, the gas source is configured in claim 1 to provide hydrogen and/or hydrides. This causes confusion as it is unclear if there is a second starting gas source or whether the same source is configured to supply hydrogen, ammonia and/or hydrides. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150238922, in view of JP 2005313108.
Regarding claims 1-3, US’8922 teaches a hydrogen generating apparatus with a plasma reactor, a high-voltage electrode and a gas supply (Abstract). The high-voltage electrode includes a hydrogen separation membrane having a cylindrical shape and concentrically located in the plasma reactor. Thus, the apparatus has a discharge space formed between the plasma reactor and the hydrogen separation membrane, and an internal chamber formed on the inner side of the hydrogen separation membrane. The gas supply unit is connected to the discharge space between the plasma reactor and the hydrogen separation membrane (Para [0011]). Therefore, the electrode is outside of the discharge space and the hydrogen flow channel is created on the other side of the membrane.
The difference between the invention of US’8922 and that of claim 1 is that claim 1 requires an adsorbent in the plasma discharge region. 
JP’3108 teaches a process and apparatus for purifying a gas via plasma decomposition (Para [0001]). The reference teaches a plasma being generated by a dielectric which decomposes a gas to be treated and an adsorbent captures a portion of the decomposed gas and a portion that is not adsorbed is discharged out of the system (Para [0009] and [0010]). 

Regarding claim 4, the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (MPEP §2114 II). The US’8922 reference teaches gas supply unit is connected to the discharge space between the plasma reactor and the hydrogen separation membrane (Para [0011]). The JP’3108 reference fulfils the deficiency of the primary reference and teaches the adsorbent being present in the plasma discharge space. 
Regarding claim 5, the US’8922 reference teaches a control unit that controls the flow  rate of the supplied gas form the gas supply source unit (Para [0035]). Thus, the control unit is a pressurizing means which can supply gas from the source to pressurize the discharge space. 

Allowable Subject Matter
Claims 6-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 6 requires a method of hydrogen purification in a device with a discharge space created by a hydrogen separation membrane. The membrane defines a flow channel on the other side. The discharge space also comprises an adsorbent which is caused to desorb atoms via an electric discharge. The desorbed atoms are then caused to permeate the hydrogen separation membrane by reducing pressure on the outside of US 20150238922 teaches a plasma reactor with a hydrogen separation membrane and further teaches that the membrane defines a flow channel on one side and another side of the membrane defines a discharge space. However, there is no teaching, disclosure or suggestion regarding including an adsorbent for adsorbing hydrogen/hydride and desorbing the adsorbed material into atoms via an electric discharge. 
JP 2005313108  teaches a process and apparatus for purifying a gas via plasma decomposition (Para [0001]). The reference teaches a plasma being generated by a dielectric which decomposes a gas to be treated and an adsorbent captures a portion of the decomposed gas and a portion that is not adsorbed is discharged out of the system (Para [0009] and [0010]). However, the reference does not teach or suggest that plasma is used to desorb materials that are adsorbed in the adsorbent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             
/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736